Case 5:21-cv-00026-RWS-CMC Document 1 Filed 02/26/21 Page 1 of 4 PageID #: 1




MER.13378
                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 DANIEL BOUKNIGHT                                §
                                                 §
 v.                                              §
                                                 §        CIVIL ACTION NO.:____________
 MICHAEL D. HANLEY and MERCER                    §
 TRANSPORTATION CO.                              §
                                                 §

  DEFENDANTS MICHAEL D. HANLEY AND MERCER TRANSPORTATION CO.’S
                       NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, MICHAEL D. HANLEY AND MERCER TRANSPORTATION CO.

Defendants in the above matter, and file this their Notice of Removal under 28 U.S.C. §§ 1441

and 1332(a).

                                             I.
                                        BACKGROUND

       1.      Plaintiff sued the Defendants in the 102nd District Court, Red River County, Texas

alleging serious injuries from an automobile collision.

       2.      Defendant MERCER TRANSPORTATION CO., (hereinafter referred to as

“Defendant Mercer”) was served on or about January 29, 2021. This Defendant has filed this

Notice of Removal within the time period required. 28 U.S.C. §1446(b).

       3.      Defendant MICHAEL D. HANLEY, (hereinafter referred to as “Defendant

Hanley”) was served on or about February 3, 2021. This Defendant has filed this Notice of

Removal within the time period required. 28 U.S.C. §1446(b).

       4.      Plaintiff DANIEL BOUKNIGHT is a resident of Texas and domiciled in Bowie

County, Texas.



DEFENDANTS’ NOTICE OF REMOVAL – Page 1
Case 5:21-cv-00026-RWS-CMC Document 1 Filed 02/26/21 Page 2 of 4 PageID #: 2




       5.      Defendant MERCER TRANSPORTATION CO. is corporation incorporated

under the laws of the State of Kentucky with its corporate office and principal place of business in

Kentucky.

       6.      Defendant MICHAEL D. HANLEY is a resident of Indiana and domiciled in

Newton County, Indiana.

       7.      Plaintiff’s Original Petition, filed contemporaneously herewith, indicates that

Plaintiff intends to conduct discovery according to Discovery Level 2.

                                            II.
                                    BASIS FOR REMOVAL

       8.      Removal is proper under 28 U.S.C. § 1332(a) because Plaintiff’s suit is a civil

action in which this Court has original jurisdiction over the parties, based upon diversity

jurisdiction under 28 U.S.C. § 1332. This action is removable to this Court pursuant to the

provisions of 28 U.S.C. §1441(b) because Plaintiff is a citizen of the State of Texas; Defendant

Michael D. Hanley is a citizen of the State of Indiana, and Defendant Mercer Transportation Co.

is a Kentucky corporation with its principal place of business in Kentucky.

       9.      For diversity purposes, a person is considered a citizen of the state where that

person is domiciled. Additionally, for diversity purposes, a corporation is a citizen of both the

state in which it was incorporated and the state in which it has its principal place of business. 28

U.S.C. §1332(c)(1). For Defendant Mercer Transportation Co., this test implicates the State of

Kentucky.

       10.     Because the Plaintiff and the Defendants Michael D. Hanley and Mercer

Transportation Co. to this suit do not share citizenship in any state, removal is proper on diversity

grounds.

       11.     The Defendants are now, and were at the time the removed action was commenced,

diverse in citizenship from the Plaintiff. 28 U.S.C. § 1332. Accordingly, because the notice of
DEFENDANTS’ NOTICE OF REMOVAL – Page 2
Case 5:21-cv-00026-RWS-CMC Document 1 Filed 02/26/21 Page 3 of 4 PageID #: 3




removal was filed within thirty days after the receipt of a copy of the initial pleading setting forth

the claim for relief this removal is proper and timely under 28 U.S.C. §1446(b).

        12.      The amount in controversy in this action, exclusive of interest and costs, is over

Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00). See Plaintiff’s Original Petition,

Paragraph IV. Plaintiff alleges damages that “exceeds the minimum jurisdictional limits” of the

state District Court. See Plaintiff’s Original Petition, Paragraph III.

        13.      The United States District Court for the Eastern District of Texas, Texarkana

Division, embraces Red River County, Texas, the place where the state court action was filed, and

is pending in the 102nd Judicial District Court. The address for the 102nd Judicial District Court

is 710 James Bowie Drive, New Boston, Texas 75575; (903) 590-1634. This statement is not meant

as a waiver of any argument that venue is improper in the location in which the state court action

was filed, but merely demonstrates the propriety of removing the action to this federal judicial

district.

        14.      All pleadings, process, orders, served upon Defendants in the state court action are

attached to this Notice as Exhibit “A” as required by 28 U.S.C. § 1446(a). No other motions are

pending before the state court.

        15.      Defendants will promptly file a copy of this Notice with the clerk of the state court

in which the action is pending.

                                           III.
                                  REQUEST FOR JURY TRIAL

        16.      Defendants hereby demand a trial by jury in accordance with the provisions of FED.

R. CIV. P. 38.

        WHEREFORE, PREMISES CONSIDERED, Defendants Michael D. Hanley and Mercer

Transportation Co., respectfully request that this action be immediately and entirely removed upon

filing of this Notice of Removal to the United States District Court for the Eastern District of
DEFENDANTS’ NOTICE OF REMOVAL – Page 3
Case 5:21-cv-00026-RWS-CMC Document 1 Filed 02/26/21 Page 4 of 4 PageID #: 4




Texas, Texarkana Division, and for such other and further relief to which they may show

themselves to be justly entitled in equity or law.


                                              Respectfully submitted,

                                              FEE, SMITH, SHARP & VITULLO, L.L.P

                                              /s/ MICHAEL P. SHARP

                                              MICHAEL P. SHARP
                                              State Bar No. 00788857
                                              JASON A. BURRIS
                                              State Bar No. 24049591
                                              Three Galleria Tower
                                              13155 Noel Road, Suite 1000
                                              Dallas, Texas 75240
                                              972-980-3255
                                              972-934-9200 [Fax]
                                              msharp@feesmith.com
                                              jburris@feesmith.com
                                              ATTORNEYS FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of February, 2021 I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court for the Eastern District of Texas -
Texarkana Division, using the electronic case filing system of the Court. The electronic filing
system sent a “Notice of Electronic Filing” to the following attorneys of record who have
consented in writing to accept this Notice as service of this document by electronic means.

Matthew Q. Soyars
Bailey & Galyen
4526 Summerhill Road
Texarkana, TX 75503
(903) 306-2944
(903) 306-2649 (Fax)
Email: msoyars@galyen.com
Attorney for Plaintiff

                                              /S/ MICHAEL P. SHARP

                                              MICHAEL P. SHARP




DEFENDANTS’ NOTICE OF REMOVAL – Page 4
